 


110 HR 2191 IH: Volunteer Pilot Organization Protection Act of 2007
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2191 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2007 
Mrs. Drake (for herself, Mr. Burgess, Mr. Ehlers, Mr. Hayes, Mr. McCotter, Mr. Taylor, Mr. Calvert, Mr. Larsen of Washington, Mr. Forbes, and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide liability protection to nonprofit volunteer pilot organizations flying for public benefit and to the pilots and staff of such organizations. 
 
 
1.Short titleThis Act may be cited as the Volunteer Pilot Organization Protection Act of 2007. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Scores of public benefit nonprofit volunteer pilot organizations provide valuable services to communities and individuals. 
(2)In calendar year 2001, nonprofit volunteer pilot organizations provided long-distance, no-cost transportation for over 30,000 people in times of special need. 
(3)Such organizations are no longer able to reasonably purchase non-owned aircraft liability insurance to provide liability protection, and thus face a highly detrimental liability risk. 
(4)Such organizations have supported the interests of homeland security by providing volunteer pilot services at times of national emergency. 
(b)PurposeThe purpose of this Act is to promote the activities of nonprofit volunteer pilot organizations flying for public benefit and to sustain the availability of the services that such organizations provide, including transportation at no cost to financially needy medical patients for medical treatment, evaluation, and diagnosis, as well as other flights of compassion and flights for humanitarian and charitable purposes. 
3.Liability protection for nonprofit volunteer pilot organizations flying for public benefit and to pilots and staff of such organizationsSection 4 of the Volunteer Protection Act of 1997 (42 U.S.C. 14503) is amended— 
(1)in subsection (a)(4)— 
(A)by redesignating subparagraphs (A) and (B) as (i) and (ii), respectively; 
(B)by inserting (A) after (4); 
(C)by striking the period at the end and inserting ; or and 
(D)by adding at the end the following: 
 
(B)the harm was caused by a volunteer of a nonprofit volunteer pilot organization that flies for public benefit, while the volunteer was flying in furtherance of the purpose of the organization and was operating an aircraft for which the volunteer was properly licensed and insured.; and 
(2)in subsection (c)— 
(A)by inserting (1) before Nothing; and 
(B)by adding at the end the following new paragraph: 
 
(2)Notwithstanding paragraph (1), a nonprofit volunteer pilot organization that flies for public benefit, and the staff, mission coordinators, officers, and directors (whether volunteer or otherwise) of such organization or a referring agency of such organization, shall not be liable with respect to harm caused to any person by a volunteer of such organization, while the volunteer is flying in furtherance of the purpose of the organization and is operating an aircraft for which the volunteer is properly licensed and has certified to such organization that such volunteer has in force insurance for operating such aircraft.. 
 
